Citation Nr: 0217141	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the initial 30 percent disability evaluation 
assigned for post traumatic stress disorder (PTSD) is 
appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
January 1990.

This appeal arises from a May 1998 decision of the 
Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted the appellant service-connection for post 
traumatic stress disorder, evaluated as 10 percent 
disabling, effective January 27, 1998.  The RO subsequently 
granted the appellant a higher rating from 10 to 30 percent 
disabling, effective January 27, 1998, in a January 1999 
rating decision.  The Board remanded the appellant's claim 
for further development in a June 1999 decision.  Additional 
development was completed by the RO, and the claim has been 
returned to the Board for further adjudication.


FINDING OF FACT

The appellant's PTSD does not manifest occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).

By virtue of the August 1998 Statement of the Case, January 
1999 Supplemental Statement of the Case, and June 2002 
Statement of the Case regarding severance of headaches, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted in April 1998, November 1999, 
and May 2000, and copies of these reports have been 
associated with the file.  The Board concludes that the 
discussions in the Statements of the Case, and Supplemental 
Statement of the Case have informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and the 
appellant has been notified of the evidence he should obtain 
and which evidence VA would obtain.  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant will aid in 
substantiating his claim.  For these reasons, another remand 
is not necessary for further development to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5103 
and 5103A; see also Quartuccio v. Principi, No 01-997 (U.S. 
Vet. App. June 19, 2002).

Laws & Regulations

In evaluating the appellant's request for an increased 
rating, the Board considers all of the medical evidence of 
record, including the appellant's relevant medical history.  
Peyton v. Derwinski, 1 Vet. App. 282 at 287 (1991).  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that the claim for a higher 
evaluation for service-connected post traumatic stress 
disorder is based on the assignment of an initial rating for 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the RO granted 
service connection and originally assigned a 10 percent 
evaluation for post traumatic stress disorder, effective as 
of January 27, 1998, the date of filing of the appellant's 
claim for service connection.  The RO subsequently increased 
his disability rating from 10 to 30 percent disabling, 
effective January 27, 1998, in a July 1999 rating decision.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether other rating codes were 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Background & Evidence

The appellant's claim for post traumatic stress disorder was 
received at the RO on January 27, 1998.

A VA examination was conducted in April 1998.  The appellant 
reported that he had had no previous care for symptoms of 
post traumatic stress disorder.  Although, he did note that 
he had been evaluated during service.  He claimed that he 
was currently employed as a hearing consultant on a forty-
hour per week basis.  He was taking no medications.  He 
reported difficulty falling asleep and waking up throughout 
the night.  Objectively, he did not appear to be sleepy or 
tired.  However, he did appear to be at least moderately 
anxious on evaluation.  It appeared that the appellant had 
relatively good social skills.  He had never been fired.  He 
indicated that he became either bored or disenchanted, but 
apparently was able to get a job and get along with his 
coworkers well.  This was consistent with his general 
presentation.  However, his occupational capacity appeared 
to be consistently eroded.  He appeared to be having 
difficulty staying around people in a work setting.  This 
appeared to contribute to his job history where he had 
frequent job changes.  

The examiner observed that the appellant's thought processes 
throughout the evaluation were reality based, and well-
organized.  He could communicate well and his speech was 
articulate.  He had no delusions, hallucinations or other 
breaks with reality.  General behavior was appropriate.  The 
appellant had no suicidal or homicidal ideations at present 
or in the past.  His personal hygiene was noted to be good.  
He was clearly oriented to time, place and person.  He could 
perform serial 3's without limitation.  Intermediate recall, 
as well as short-term memory appeared to be good.  
Intelligence appeared to be at least average with no obvious 
limitations in cognition.  There was a clear history, 
however, of underlying anxiety.  His mood throughout the 
examination was euthymic.  Axis I diagnosis was of post 
traumatic stress disorder.  His current GAF was 65.  The 
examiner remarked that the appellant had subjective evidence 
of anxiety, but only slight limitation socially alone, and 
that he would have moderate limitation for teamwork 
occupationally because of his inability to feel comfortable 
around people.  Overall, no more than slight to moderate 
degrees of limitation occupationally were noted.  

In a May 1998 rating decision, the RO granted the appellant 
entitlement to service-connection for post traumatic stress 
disorder, evaluated as 10 percent disabling, effective 
January 27, 1998.

An examination regarding the appellant's complaints of 
recurring headaches was conducted by a private physician, M. 
J. T., M.D. in August 1998.  On mental status examination, 
the appellant was alert and oriented.  His memory was 
intact.  His speech was clear and fluent.

The RO granted the appellant an increased rating for his 
service-connected post traumatic stress disorder from 10 to 
30 percent disabling, effective January 27, 1998.  The RO 
included symptoms from tension headaches as part of his post 
traumatic stress disorder evaluation.

At his February 1999 hearing on appeal before the Board, the 
appellant testified regarding his post traumatic stress 
disorder symptoms.  He claimed he had mood swings, a short 
temper, sleeplessness, panic attacks and headaches.  The 
appellant's wife also testified regarding the appellant's 
sleeplessness.  The appellant reported that he worked 
approximately 4 to 6 hours per day, 4 days per week.  He 
claimed that he could not work long hours.  He reported that 
he was not receiving any treatment for his post traumatic 
stress disorder, nor was he taking any medications for his 
symptoms.

The Board remanded the appellant's claim for further 
development in a June 1999 decision.

A VA mental disorders examination was conducted in November 
1999.  The appellant reported that he had been married for 
two years and had two small children.  He was working as a 
hearing aid dealer for a little over two years.  He 
indicated that he had nightmares following service, but they 
had decreased to the point that he did not have nightmares 
much at all during the past year.  Likewise, avoidance 
behavior had decreased, although he reported that he was 
generally fairly withdrawn, rarely felt like being with 
other people and tended to avoid large crowds.  He reported 
obsessive compulsive behavior.  

On examination the examiner observed that the appellant was 
ambulatory, alert, verbal, coherent, relevant, and not 
psychotic.  He was clean and his clothing was appropriate to 
the weather.  There were some things about his behavior that 
struck the examiner as somewhat immature, but these were not 
severe problems.  He was verbal, coherent, relevant, and 
appeared to be of average to above average general 
intellectual ability.  Speech was fluent, logical, and goal 
oriented.  There were no signs of any sort of aphasic 
symptoms.  There were no signs of any sort of bizarre 
thought content, no loosening of associations, etc.  His 
insight was partial.  He certainly was aware of the fact 
that he was suffering from some significant symptoms.  His 
judgment was fair.  There was no gross cognitive impairment 
seen.  Affect was moderately tense, varied less than 
expected, but when it varied, was congruent with the content 
of his speech.  There was no impairment of thought process 
or communication.  There were no delusions or 
hallucinations.  His behavior was not grossly inappropriate 
on interview, although again, at times, he seemed somewhat 
less mature or adult in his behavior than expected.  There 
were no suicidal or homicidal ideations.  He maintained his 
personal hygiene and grooming and other basic activities of 
daily living.  He was oriented.  Although he reported memory 
problems, they were not apparent from the examination.  He 
had no obsessive problems in the classic sense of the word, 
but he clearly had obsessive ruminative worry that at times 
was quite incapacitating to him and seemed one of the 
triggers for his headaches.  His speech was within normal 
limits.  There were no irrelevant, illogical or obscure 
speech patterns.  He did not have classic panic attacks, but 
periodically felt like "he was going to explode."  The 
examiner reported that he felt this was from excessive 
attempts to control high levels of anxiety.  He had had 
problems with depression.  He reported being moody and very 
tense, and did in fact appear to be somewhat tense in the 
interview.  There was no gross impaired impulse control and 
he tended to become argumentative and perhaps, at times, 
even somewhat verbally abusive towards his wife.  The 
examiner opined that the high level of tension that the 
appellant was experiencing secondary to his obsessive 
compulsive disorder and post traumatic stress disorder, 
which was in partial remission, in theory, could contribute 
to tension headaches.  Axis I diagnoses included alcohol 
dependence in long-term remission; post traumatic stress 
disorder, now in partial remission; and obsessive compulsive 
disorder.  His GAF score was equal to 51.  The examiner 
noted that, if the appellant's obsessive compulsive disorder 
was completely removed, his GAF score might very well rise 
as high as 61.

A VA neurological examination was also conducted in November 
1999.  The impression was of a history consistent with 
chronic daily tension-type headaches and occasional migraine 
headaches.  There was no deficit on neurological 
examination.  

A VA neurological examination was again conducted in May 
2000.  The impression was that the appellant's headaches 
were related to environmental stressors and his 
psychological condition.  The examiner noted that the 
appellant had post traumatic stress disorder and was under 
the care of a psychiatrist.  He claimed that to the best of 
his clinical judgment, the appellant's headaches were not 
likely related to his duties in the military.  

A VA mental disorders examination was also conducted in May 
2000.  The examiner noted that the appellant was not 
receiving treatment for his post traumatic stress disorder 
at the time.  The appellant reported that he continued to 
have headaches, obsessive thoughts and compulsive behavior 
(such as obsessional thoughts about cleanliness, frequent 
checking, frequent hand washing) that would qualify for a 
diagnosis of obsessive/compulsive disorder.  The appellant 
indicated that he was in business with his brother selling 
hearing aids.  He complained of intrusive recollections, 
distressing dreams, efforts to avoid thoughts and feelings 
associated with trauma, inability to recall important 
aspects of the trauma, and diminished interest in 
significant activities.  He also reported difficulty falling 
and staying asleep, irritability, and hypervigilance.  He 
claimed that these symptoms occurred several times a week, 
were moderate in severity, and had been present since 
shortly after an accident while in the service.  The 
symptoms for post traumatic stress disorder were presently 
in partial remission.  No time had been lost from work 
during the previous twelve months due to post traumatic 
stress disorder.  The appellant remained socially impaired, 
having a few friends or acquaintances outside his family.  
His primary complaint was headaches.  

On mental status examination, the appellant was 
appropriately dressed and groomed.  He had mild psychomotor 
agitation.  His mood was anxious, but reactive.  No 
psychotic symptoms (hallucinations or delusions) or suicidal 
thoughts were present.  He was alert and oriented.  His 
concentration was normal.  Short-term memory was normal.  
There was no impairment of thought process or communication.  
There were no delusions or hallucinations.  There was no 
inappropriate behavior.  There were no suicidal or homicidal 
thoughts.  The appellant was able to maintain personal 
hygiene and activities of daily living.  He was fully 
oriented.  His short-term memory was normal, and, apart from 
some difficulty recalling events related to the accident in 
1989, his long-term memory was normal.  His speech was 
normal.  No panic attacks were described.  The examiner 
concluded that the appellant had chronic anxiety related to 
both post traumatic stress disorder and obsessive-compulsive 
disorder.  He also had chronic insomnia and headaches which 
sometimes interfered with his daytime activities.  The 
appellant was competent to handle his own finances.  The 
examiner expressed the opinion that the headaches described 
by the appellant were not part of his post traumatic stress 
disorder and constituted a separate disability.  Axis I 
diagnoses were post traumatic stress disorder and chronic 
obsessive-compulsive disorder.  The appellant's GAF was 
65/65.

The RO severed service connection of tension headaches from 
the appellant's service-connected post traumatic stress 
disorder in a June 2002 rating decision.  No change in the 
evaluation of post traumatic stress disorder was made.



Analysis

According to the rating criteria, post traumatic stress 
disorder is rated under Diagnostic Code 9411, which in turn 
is rated under the "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130.  The regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.  [50 
percent]

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  [70 percent]

Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.  [100 percent]

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The severity of the appellant's service-connected post 
traumatic stress disorder is sufficient to support a finding 
of impairment which is 30 percent disabling, but no more 
than 30 percent disabling.

A review of the evidence of record demonstrates that GAF 
assessments of the appellant's impairment due to post 
traumatic stress disorder ranged from 51 (with consideration 
and inclusion of his obsessive compulsive disorder symptoms) 
to 65.  As defined in the fourth edition of the American 
Psychiatric Associations Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning, such as conflicts with peers or co-workers.  
Manifestations of the appellant's post traumatic stress 
disorder have included some anxiety, sleep difficulty, tense 
affect, and irritability.  However, his conversation and 
communications have been clear, coherent and logical.  He 
has remained oriented times three, without suicidal or 
homicidal ideations. 

The Board finds that the evidence establishes that the 
appellant's symptoms of post traumatic stress disorder 
establish occupational and social impairment with occasional 
decrease in work efficiency (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
Accordingly, a 30 percent disability rating is warranted 
under the rating criteria.

However, the Board does not find that the appellant meets 
the criteria for a 50 percent schedular rating.  On 
examination, the appellant has exhibited no flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long- term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  He has been married for over two years to 
his current spouse with whom he has two children, and he has 
likewise maintained regular employment for more than two 
years.

Accordingly, an evaluation greater than the currently 
assigned 30 percent disability evaluation for post traumatic 
stress disorder is not warranted.  The preponderance of the 
evidence is against the appellant's claim for a higher 
rating.  At no time from filing of the claim to the present 
has the evidence supported a rating in excess of 30 percent 
for service-connected post traumatic stress disorder.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

